Citation Nr: 1402641	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-42 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5, at 20 percent prior to July 26, 2013, and at 60% thereafter.  

2.  Entitlement to service connection for essential hypertension, claimed as high blood pressure, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision.  These issues were remanded by the Board for further development in June 2013.

In a September 2013 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 60 percent, effective July 26, 2013.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Additionally, in the September 2013 rating decision, the RO granted entitlement to individual unemployability.  There is nothing in the record to indicate that the Veteran has disagreed with the effective date or the disability rating assigned by the RO.  For that reason, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to service connection for essential hypertension, claimed as high blood pressure, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of November 10, 2008, to July 9, 2013, the Veteran's service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 is manifested by incapacitating episodes having a total duration of at least 6 weeks per 12 months, a forward flexion of 44 degrees, and urinary frequency with daytime voiding less than every hour.

2.  For the period of July 10, 2013, to the present, the Veteran's service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 is manifested by use of a catheter, a range of forward flexion of 25 degrees, moderate radiculopathy of the bilateral lower extremities, and incapacitating episodes having a total duration of at least 6 weeks per 12 months.
	

CONCLUSIONS OF LAW

1.  For the period of November 10, 2008, to July 9, 2013, the criteria for a disability rating of 60 percent, but no more, for incapacitating episodes for service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2013).

2.  For the period of July 10, 2013, to the present, the criteria for a disability rating of 40 percent, but no more, for range of motion for service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2013).

3.  For the period of July 10, 2013, to the present, the criteria for a separate disability rating of 60 percent, but no more, for urinary problems associated with the Veteran's service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.114a (2013).

4.  For the period of July 10, 2013, to the present, the criteria for a disability rating of 20 percent, but no more, for radiculopathy of the right lower extremity associated with the Veteran's service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2013).

5.  For the period of July 10, 2013, to the present, the criteria for a disability rating of 20 percent, but no more, for radiculopathy of the left lower extremity associated with the Veteran's service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased rating for his lumbar spine disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in November 2008 and July 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA and private medical records relevant to the Veteran's claim are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

With regard to the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the Veteran was provided examinations which addressed this claim in November, 2008, August 2010, and July 2013.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiners conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  Therefore, the examinations in this case are adequate upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran filed a claim for an increased rating for his service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 on November 10, 2008.  In a January 2009 rating decision, the RO continued the 20 percent rating assigned.  During the course of the appeal, in a September 2013 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 60 percent, effective July 26, 2013.  The Veteran is seeking an increased rating.
Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

According to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

According to Note (6), intervertebral disc syndrome (preoperatively and postoperatively) should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).
For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In evaluating this claim, the Board must consider whether the Veteran is entitled to higher disability ratings under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Summary

Given the complexity of the law with regard to rating back disabilities, the Board notes here by way of summary that this decision compares the Veteran's rating available under the Formula for Rating IVDS Based on Incapacitating Episodes with the ratings available under the General Rating Formula for Diseases and Injuries of the Spine.  Based on this comparison, for the first period (prior to July 2013), the Board finds that a single 60 percent rating under the Formula for IVDS is most beneficial to the Veteran (an increase from the single 20 percent rating assigned).  For the second period (since July 2013), the Board finds that separate ratings under the General Formula for back disabilities are most beneficial to the Veteran.  Specifically, as will be explained below, for the second period, the Board finds that a 40 percent rating is warranted for the limitation of range of motion; a 60 percent rating is warranted for neurogenic bladder; and separate 20 percent ratings are warranted for radiculopathy of the lower extremities.  This combines to a 90 percent rating for the back and its associated neurological manifestations. 

The Board has reviewed all medical and lay evidence of record.  Specifically, the Board notes that the Veteran underwent VA examinations relating to his lumbar spine disability in November 2008, August 2010, and July 2013.

IVDS

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds that the Veteran would be entitled to a maximum 60 percent rating for the entire period of time on appeal. 

At the November 2008 VA examination, the examiner noted that, with regard to incapacitating episodes, the Veteran had been out of work for a total period of 3 months during the last year.  At the August 2010 VA examination, the examiner noted that there were incapacitating episodes of spine disease.  It was noted that, about once per month for 5 to 7 days, the Veteran had flare ups which made him rest in bed since sitting, standing, and walking increased his low back pain.  The examiner later noted that the Veteran had incapacitating episodes due to intervertebral disc syndrome.  At the July 2013 VA examination, the examiner noted that the Veteran had at least 6 weeks of incapacitating episodes in the previous 12 months.  

As such, the Board finds that the Veteran is entitled to a 60 percent rating for his service-connected lumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the period of November 10, 2008, which is the date of the Veteran's claim, to the present.  

With regard to assigning an evaluation in excess of 60 percent for the Veteran's service-connected lumbar spine disability for any period of time on appeal, as noted above, a 60 percent evaluation is the maximum evaluation allowed under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, an increased rating is not available under these diagnostic criteria for the Veteran's service-connected lumbar spine disability for any period of time on appeal.  However, the Board must consider in the alternative whether the Veteran's lumbar spine disability warrants a higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

General Rating Formula for Spine Disabilities 

With regard to assigning an evaluation in excess of 20 percent for any period of time currently on appeal, there is no medical evidence of record reflecting that the Veteran experiences favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine.  However, as noted above, regulations provide that rating a spine disability under the general formula requires rating on both orthopedic manifestations (e.g., limitation of range of motion) and associated neurologic manifestations (e.g., radiculopathy and bladder issues).  Each will be discussed in turn.

Regarding orthopedic manifestations, regulations provide that a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  The July 26, 2013, VA examination revealed a forward flexion of 25 degrees.  Even considering such subjective symptoms such as pain, weakness, fatigability, and incoordination, there is no indication in the evidence of record that the Veteran's lumbar spine disability manifests with unfavorable ankylosis of the entire spine or of the thoracolumbar spine.  As such, the Veteran's lumbar spine disability meets the criteria for a 40 percent, but no higher, evaluation under the General Rating Formula for Diseases and Injuries of the Spine as of that date.  

Prior to July 26, 2013, however, there is no indication in the medical evidence of record that the Veteran's range of motion of the lumbar spine was limited to 30 degrees or less.  The November 2008 VA examination revealed a forward flexion of 70 degrees with additional limitation to 50 degrees after repetition use.  The August 2010 VA examination revealed a forward flexion of 44 degrees with no additional limitations after 3 repetitions of range of motion.  There is no indication in the evidence of record that the Veteran's lumbar spine disability manifested with forward flexion of 30 degrees or less or ankylosis of any kind, even when considering symptoms such as pain, weakness, fatigability, and incoordination.  As such, the Veteran's lumbar spine disability does not meet the criteria for an evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine for the period of time on appeal prior to July 26, 2013.

Regarding the neurological manifestations, the Board notes that the Veteran has complained of radiating pain beginning in July 2013.  Specifically, the July 2013 VA examination report noted that the Veteran had severe constant pain of the bilateral lower extremities, severe intermittent pain of the bilateral lower extremities, severe paresthesias/dysesthesias of the bilateral lower extremities, moderate numbness of the numbness of the right lower extremity, and severe numbness of the left lower extremity.  Upon sensory examination, the Veteran noted as having normal sensation to light touch testing with regard to the bilateral upper anterior thighs and thighs/knees.  He had decreased sensation to light touch testing of the bilateral lower leg/ankle and feet/toes.  Straight leg raising test results were negative bilaterally.  Deep tendon reflexes were noted as hyperactive without clonus with regard to the bilateral knees and normal with regard to the bilateral ankles.  Regarding muscle strength testing, the Veteran was noted as having active movement against some resistance upon hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Bilateral lower extremity radiculopathy was diagnosed as associated with the Veteran's service-connected back disability.
In light of the findings at the July 2013 VA examination, the Board concludes that a separate compensable rating is warranted for the Veteran's radiculopathy of his lower extremities.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A 80 percent rating is warranted for complete paralysis, with the foot dangling and dropping, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The words "mild," "moderate," and "severe" are not defined in Diagnostic Code 8520 except as they relate to "complete" paralysis.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Upon review of the July 2013 examination results, the Board finds that the Veteran is entitled to separate 20 percent ratings for each lower extremity for moderate incomplete paralysis, as of July 26, 2013, the date of the VA examination.  The Board acknowledges the Veteran's reports of severe constant pain of the bilateral lower extremities, severe intermittent pain of the bilateral lower extremities, severe paresthesias/dysesthesias of the bilateral lower extremities, moderate numbness of the numbness of the right lower extremity, and severe numbness of the left lower extremity.  However, the Veteran does not have muscular atrophy or complete paralysis.  Additionally, he has been noted as having active movement against some resistance with regard to muscle strength testing.  He has been noted as having normal sensation in the bilateral upper anterior thighs and thighs/knees with regard to light touch testing.  Further, he has been noted as being hyperactive without clonus with regard to deep tendon reflex testing of the bilateral knees and normal with regard to deep tendon reflex testing of the bilateral ankles.  As such, the Board finds that this represents moderate incomplete paralysis due to the Veteran's radiculopathy of the bilateral lower extremities, entitling him to separate 20 percent ratings for each lower extremity, as of July 2013.
The Board has reviewed all evidence of record and finds no other medical evidence suggesting that the Veteran's radiculopathy manifests with symptoms warranting a higher evaluation for the period of July 26, 2013, to the present.

Additionally, the Board has considered whether the Veteran is entitled to compensable evaluations for radiculopathy of the bilateral lower extremities prior to July 26, 2013.  In this regard, the Board notes that the Veteran complained of radiating pain in his VA treatment records.  See VA treatment records, August 2010, December 2010.  At the November 2008 VA examination, the Veteran reported a burning, dull pain radiating to the midback and buttocks, with stiffness.  The Veteran had no numbness, paresthesias, or leg or foot weakness.  Detailed motor examination revealed that the Veteran had active movement against some resistance regarding bilateral hip flexion and hip extension.  He had active movement against full resistance regarding bilateral knee extension, ankle dorsiflexion, plantar flexion, and great toe extension.  Detailed reflex examination revealed a normal left knee jerk, a hyperactive right knee jerk, a hypoactive left ankle jerk, absent right ankle jerk, and normal bilateral plantar flexion.  No diagnosis of radiculopathy was noted.

At the August 2010 VA examination, the Veteran was noted as having no numbness, paresthesias, or leg or foot weakness.  He reported electric type pain radiating down the right lower extremity.  Detailed reflex examination findings revealed that the Veteran was normal bilaterally with regard to knee jerk, ankle jerk, and plantar flexion.  Sensory examination findings revealed that the Veteran was normal in the bilateral lower extremities with regard to vibration, position sense, pain or pinprick, and light touch, and he had no dysesthesias.  Muscle tone was normal with no atrophy.  Detailed motor examination revealed that the Veteran had active movement against full resistance bilaterally with regard to knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  He had active movement against some resistance with regard to hip flexion and hip extension.  No diagnosis of radiculopathy was noted.


While the Veteran complained of radiating pain prior to July 16, 2013, the Board finds that the medical evidence of record does not reflect that the Veteran had objective evidence of radiculopathy of either lower extremity at that time.  Reflex and sensory findings were normal at the August 2010 VA examination.  The Veteran was noting as not having numbness, paresthesias, or leg or foot weakness at both the November 2008 and August 2010 examinations.  Therefore, absent clinical evidence of radiculopathy of either leg prior to July 26, 2013, the Board concludes that the Veteran's disability is not entitled to a separate rating for either lower extremity under Note (1) prior to July 26, 2013.

With regard to bowel or bladder impairment, the July 2013 VA examiner noted that the Veteran has neurologic abnormalities related to his lumbar spine condition.  Specifically, it was noted that the Veteran complained of urinary urgency and frequency, as well as fecal constipation.  Therefore, as the medical evidence of record clearly shows that the Veteran has bladder problems and constipation associated with his service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5, these symptoms should be evaluated under the appropriate diagnostic criteria.  

With regard to the Veteran's bladder complaint, the Board notes that a July 10, 2013, VA treatment record noted that the Veteran had had an external catheter placed.  Under the criteria for rating voiding dysfunction in 38 C.F.R. § 4.115a, a 60 percent evaluation is warranted for the use of an appliance.  This is the maximum evaluation available under this diagnostic code.  Moreover, the Veteran could not obtain an evaluation in excess of 60 percent for his urinary problems under any other diagnostic criteria.  As such, the Board finds that for the period of July 10, 2013, to the present, the Veteran's urinary problems warrant a separate 60 percent evaluation under the criteria for rating voiding dysfunction in 38 C.F.R. § 4.115a.

With regard to the period of time on appeal prior to July 10, 2013, the Veteran reported persistent urinary urgency in August 7, 2012, and May 21, 2012, VA treatment records.  At the August 23, 2010, and the November 19, 2008, VA examinations, the Veteran reported urinary frequency with daytime voiding frequency of less than every hour, not requiring catheterization.  

Under the criteria for evaluating urinary frequency under 38 C.F.R. § 4.115(a), a 40 percent evaluation is warranted for daytime voiding interval less than one hour.  This is the maximum evaluation available under this diagnostic criteria.  There is no indication in the evidence of record that the Veteran used an appliance or wore absorbent material which required changing more than 4 times per day prior to July 10, 2013.  There are no other diagnostic codes under which the Veteran could receive an evaluation in excess of 40 percent for his urinary symptoms prior to July 10, 2013.  Therefore, for the period of time on appeal prior to July 10, 2013, the Board finds that the Veteran's urinary complaints warrant a 40 percent rating. 

With regard to the Veteran's complaints of fecal constipation, the Board notes that July 9, 2013, VA treatment records noted complaints of constipation since 2011.  It was noted that the Veteran uses stool softeners, and has no rectal bleeding, abdominal pain, or fecal impaction.  While it was noted that the Veteran suffers from constipation, it was also noted that his bowel movements are daily, and he uses Prunex dietary supplement to help bowel movements.  A July 8, 2013, VA treatment record noted that the Veteran's bowel sounds were normal.  The Veteran reported constipation in August 7, 2012, and May 21, 2012, VA treatment records.  At the August 23, 2010, and the November 19, 2008, VA examinations, no bowel impairment was noted.

Under Diagnostic Code 7319, a 0 percent evaluation is assigned for symptoms that are mild; disturbances of bowel function with occasional episodes of abdominal distress.  A rating of 10 percent is assigned for symptoms that are moderate; frequent episodes of bowel disturbance with abdominal distress.  A rating of 30 percent is assigned for symptoms that are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 , Diagnostic Code 7319 (2013). 

While the Board notes the Veteran's complaints of fecal constipation, the Board does not find any indication in the evidence of record that the Veteran's symptoms are anything beyond mild in severity.  The Board notes that constipation is defined as "infrequent or difficult evacuation of the feces."  See Dorland's Illustrated Medical Dictionary, 414 (31st ed. 2007).  A July 2013 scan found no fecal obstruction, and the evidence of record reflects that the Veteran is having bowel movements on a daily basis.  Therefore, his bowel movements are not infrequent.  Moreover, the medical evidence of record reveals that the Prunex dietary supplement helped bowel movements.  Therefore, with the Prunex, evacuation of the feces is apparently not difficult.  As such, the Board finds that a separate compensable evaluation is not warranted for bowel impairment for any period of time on appeal, as the Veteran's constipation is not more than mild in severity. 

In sum, prior to July 2013, under the General Formula, the Veteran's disability warrants a 20 percent evaluation for range of motion and a separate 40 percent evaluation for urinary problems for this time period.  This combines to a 50 percent disability rating.  See 38 C.F.R. § 4.25 (combined ratings are not generated by adding together all percentages; rather, a formula exists to account for decreased efficiency based on all percentages).  As discussed above for this time period prior to July 2013, however, the Formula for Rating IVDS based on Incapacitating Episodes affords the Veteran greater compensation at 60 percent.  Thus, the Veteran gets the greater benefit under the IVDS code.  

Notably, the same disability may not be evaluated under multiple rating codes.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Thus, the Veteran is not entitled to both a rating under the general formula and a rating under the IVDS code.

By contrast, for the period of July 10, 2013 forward, greater compensation is available to the Veteran under the General Formula.  Specifically, the Veteran is assigned a separate 60 percent evaluation, effective July 10, 2013, for his urinary symptoms.  Moreover, the Board will assign the Veteran's lumbar spine disability a 40 percent evaluation due to range of motion and separate 20 percent ratings for radiculopathy of each lower extremity as of July 10, 2013.  This combines to 90 percent - certainly greater than the 60 percent warranted under the IVDS code. 

The Board acknowledges that the Veteran's range of motion and radiculopathy symptoms were not actually recorded until the July 26, 2013, VA examination.  However, for the sake of simplicity and to afford all reasonable doubt to the Veteran, the Board will assign an effective date of July 10, 2013, so as to keep the increase consistent with the increased evaluation assigned to his urinary problems. 

The Board expressly acknowledges the change in diagnostic code herein described.  That is, the Veteran's back disability is rated under the IVDS criteria prior to July 2013, and then his rating is changed over to the General Formula criteria.  As of July 2013, the single 60 percent rating under IVDS is converted to the four separate ratings for limitation of motion (40 percent), neurogenic bladder (60 percent), radiculopathy of the right lower extremity (20 percent), and radiculopathy of the left lower extremity (20 percent).

Extraschedular Consideration

Finally, the Board has also considered 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here.  The Veteran's service-connected lumbar spine disability is manifested by pain, incapacitating episodes, spasms, and neurologic abnormalities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes provide disability ratings on the basis of complaints of pain, functional loss, and neurologic abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2013).  Given the ways in which the rating schedule contemplates functional loss for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by complaints of pain, spasms, incapacitating episodes, and neurologic abnormalities.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

ORDER

Entitlement to an evaluation of 60 percent based on incapacitating episodes for service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 for the period of November 10, 2008, to July 9, 2013, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 40 percent based on range of motion for service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 for the period of July 10, 2013, to the present is granted, subject to regulations applicable to the payment of monetary benefits.  

Entitlement to an evaluation of 60 percent for urinary problems associated with service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 for the period of July 10, 2013, to the present is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for radiculopathy of the right lower extremity associated with service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 for the period of July 10, 2013, to the present is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for radiculopathy of the left lower extremity associated with service-connected chronic myositis, lumbosacral paravertebral area with mild disk bulge L3-L4, L4-L5 for the period of July 10, 2013, to the present is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran asserted in his October 2010 substantive appeal that he has high blood pressure caused by constant back pain.
This issue was remanded in June 2013 in order to provide the Veteran a VA examination to determine whether he has hypertension that was caused or aggravated by his active duty service or any service-connected disabilities.

In July 2013, the Veteran underwent a VA examination.  The examiner noted that medical literature was reviewed regarding etiologies of the Veteran's service-connected conditions (rhinitis, intervertebral disk syndrome, shoulder condition, scars), and arterial hypertension.  The examiner noted that these are different medical conditions in different anatomic regions with different pathophysiological mechanisms, not etiologically related between them.  The examiner concluded that the Veteran's arterial hypertension is not secondary to his service-connected disabilities.  
While the VA examiner indicated that the Veteran's hypertension is not secondary to his service-connected disabilities, he did not specifically discuss or provide a detailed rationale regarding the issue of aggravation.  As such, the Board finds that this issue should be remanded to allow the July 2013 examiner to provide an addendum opinion discussing this issue.  Additionally, in an August 2013 statement, the Veteran asserted that he had headaches during service that he believes were related to his hypertension.  The examiner should discuss this as well. 

Additionally, on remand, any available VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any available VA treatment records that have not yet been associated with the claims file.

2. After the above development has been conducted, arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the July 2013 VA examination.  The VA examiner should be requested to review the claims file and address the following:

a. Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during or was otherwise caused or aggravated by his active duty service.  In rendering any opinions, the examiner should specifically discuss the Veteran's assertions that his in-service complaints of headaches were a sign of hypertension.

b. Provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected disabilities.  In rendering any opinions, the examiner should specifically discuss the Veteran's assertions that pain from his service-connected disabilities elevate his hypertension.  Aggravation means that the non-service-connected disability underwent a permanent increase in severity beyond its natural progression due to the service-connected disability.

The term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

A complete rationale for all opinions should be provided. 

If further examination is required to answer any of the above questions, the Veteran should be provided the opportunity to present for additional examination.

If the July 2013 VA examiner is unavailable, have an appropriate physician review the Veteran's claims file and provide the above requested opinions.
3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical.  Failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


